DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Claims 25-32 are pending in the application.

Response to Arguments
3. Applicant's arguments filed Sep. 12, 2022 have been fully considered but they are not persuasive regarding obviousness rejection over Choi in view of Stepanovic-Petrovic. The examiner agrees with the applicant’s arguments regarding obviousness rejection over Bialer in view of Qi since there is no teaching in Bialer’s reference regarding inhibition of Na 1.8 channel. Regarding obviousness rejection over Choi in view of Stepanovic-Petrovic, the applicants argue on pages 5-6 that the four anticonvulsants having efficacy in visceral pain model disclosed by Stepanovic-Petrovic are structurally very different from the structure of the compounds disclosed by Choi and therefore, one skilled in the art will not select these anticonvulsant compounds to treat visceral pain. The examiner does not agree with this argument. The four anticonvulsants disclosed by Sepanovic-Petrovic also have efficacy in neuropathic pain and Choi also teaches treating neuropathic pain with the instant compounds as admitted by applicants in their response. Secondly, all four anticonvulsants used by stepanovic-Petrovic are also structurally very different from each other as admitted by applicants on pages 5-6 of their response, specifically gabapentin, topiramate and oxcarbazepine. Although, the anticonvulsant compounds of choi differ in structure from the anticonvulsant compounds of Stepanovic-Petrovic yet they share efficacy for treating epilepsy and neuropathic pain. Therefore, one skilled in the art would be been motivated to treat visceral pain by anticonvulsant compounds disclosed by Choi with reasonable expectation of success.

Conclusion
4. Rejection of claims 25-32 under 35 U.S.C. 103(a) over Choi in view of Stepanovic-Petrovic is maintained for the reasons of record.

5. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                   /CHARANJIT AULAKH/                                   Primary Examiner, Art Unit 1625